DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on January 25, 2022 are entered into the file. Currently, claims 1-3, 5-12, and 21-23 are amended; claims 4, 13, and 14 are cancelled; claims 15-20 are withdrawn; resulting in claims 1-3, 5-12, and 21-23 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, 5-12, and 21-23, the preamble limitation reciting “A gypsum-based building material” is indefinite in view of the limitation of claim 1 reciting “A gypsum-based building material, comprising: a gypsum-based building material including main surfaces” because it is not clear which “gypsum-based building material” is being referred to. In other words, the term “a gypsum-based building material” lacks proper antecedent basis, as claim 1 has set forth two possible gypsum-based building materials: one which corresponds to the three-layer composite of (1) a gypsum-based building material, (2) a magnetic layer, and (3) an inorganic coating, and another which corresponds to only the gypsum-based building material (1) of the composite.
In order to overcome this indefiniteness rejection, the preamble of claim 1 could be amended back to “A gypsum-based building material with a magnetic layer” and to “The gypsum-based building material with a magnetic layer” in claims 2-3, 5-12, and 21-23 to clarify that the preamble of the dependent claims refers back to the preamble of the independent claim. Alternatively, the Applicant could consider amending the preamble to instead recite “A multilayer building material” in order to eliminate confusion between the three-layer composite gypsum-based building material and the single-layer gypsum-based building material component of the composite. Such an amendment would be supported by at least Figure 2, which illustrates a building material formed by multiple distinct layers (see also corresponding description of Fig. 2 at p. 10, Ln 13-p. 11, Ln 13).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 5, 6, 8, 10-12, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Deetz (US 5,843,329, previously cited) in view of Park (WO 2004/062815, previously cited), as evidenced by “Regarding Hazardous Materials in the Fire Service Act” (https://www.scas.co.jp/en/services/material science/hazard-protection/hazardous-materials/classification.html, hereinafter “Fire Service Act”).
Regarding claims 1 and 10, Deetz teaches a gypsum-based building material with a magnetic layer (Abstract), comprising a gypsum-based building material (sheet rock; col 3, Line 50-57) and a magnetic layer formed from magnetic paint that covers at least a part of a first main surface of the gypsum-based building material (col 3, Line 40-49). While Deetz does not expressly teach the magnetic layer being limited to only covering the first main surface, the reference teaches that the magnetic paint can be used to create a magnet-attracting surface virtually anywhere one can paint (col 6, Ln 42-56). Therefore, it would have been obvious to one of ordinary skill in the art to apply the magnetic paint to as many or as few of the main surfaces of the gypsum-based building material as desired according to the intended application of the gypsum-based building material with a magnetic layer.
Deetz further teaches that the magnetic layer contains iron powder, for example iron oxide powder (col 4, Line 44-58), and a binder (col 3, Line 27-35). Deetz further prima facie case of obviousness exists. See MPEP 2144.05(I).
Deetz further teaches that the ferromagnetic particles typically have a particle size of about 297 µm or smaller, preferably smaller than 250 µm, wherein mixtures of particle sizes yield superior surfaces and the use of different size ranges can be varied to yield different surface texture characteristics (col 4, Ln 6-13). Deetz further teaches that the use of a broad range of mesh sizes to create a wide particle size distribution results in good adhesion and a strong, flat magnetic surface after drying, and that the inclusion of larger particles yields a product exhibiting stronger magnetism at a lower cost as less refinement is required (col 4, Ln 36-43).
Although Deetz does not expressly teach an average particle diameter of the ferromagnetic particles within the claimed range, the reference does teach that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a suitable particle size distribution of the ferromagnetic particles resulting in an average particle diameter within the claimed range according to 
Deetz does not expressly teach the gypsum-based material with a magnetic layer further comprising an inorganic coating. However, in the analogous art of art of construction materials, Park teaches a fire retardant treatment method using water glass based on sodium silicate that can be applied to a variety of flammable substrates, especially those used as construction materials (p. 1, Ln 5-10; p. 8, Ln 7-12; p. 17, Ln 20-p. 18, Ln 3). Park further teaches several flame retardants including ammonium phosphate, metal oxides, and sodium silicate, and teaches that sodium silicate, as an inorganic coating agent, is generally preferred over other flame retardants known in the art due to its reduced toxicity and flammability, corrosion resistance, and low price (p. 1, Ln 35-p. 2, Ln 25). Park further teaches that materials for the substrate include, but are not limited to woven and non-woven fabrics, resin sheets, panels or boards made of resin or wood, or any construction materials regulated by the Fire Service Act (p. 8, Ln 7-12). As evidenced by “Fire Service Act”, iron powder is recognized by the Fire Service Act as a combustible material (p. 2), such that the inorganic coating of Park could be applied to cover a magnetic layer containing iron powder and a resin-based paint.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gypsum-based building material of Deetz by forming an inorganic coating containing sodium silicate to cover an entire surface of the magnetic layer as taught by Park in order to impart fire resistance to the flammable gypsum-based building material with a magnetic layer at a low cost and with reduced toxic effects.
Regarding claims 5 and 6, Deetz in view of Park teaches all of the limitations of claim 1 above. Furthermore, while it is acknowledged that all of the claimed physical properties are not explicitly recited by Deetz in view of Park, the references teach all of the claimed features. Therefore, the claimed physical properties, i.e. semi-incombustible or incombustible performance, would be implicitly achieved by a composite with all of the claimed features. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed features. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Regarding claim 8, Deetz in view of Park teaches all of the limitations of claim 1 above, and Deetz further teaches that the gypsum-based building material is a gypsum board (col 3, Line 50-59).
Regarding claims 11 and 12, Deetz in view of Park teaches all of the limitations of claim 1 above, and Deetz further teaches the magnetic layer further containing a water-soluble rust preventive agent in a proportion of 1.5% to 3% by mass based on the iron powder (sodium benzoate; col 5, Line 55-65; claim 22). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 21, Deetz in view of Park teaches all of the limitations of claim 1 above, and while Deetz does not expressly teach that the magnetic layer covers all of the first main surface, the reference teaches that the magnetic paint can be used to create a magnet-attracting surface virtually anywhere one can paint (col 6, Ln 42-56). Therefore, it would have been obvious to one of ordinary skill in the art to apply the 
Regarding claim 22, Deetz in view of Park teaches all of the limitations of claim 1 above, and while Deetz does not expressly teach an inorganic coating, Park teaches that the inorganic coating contains sodium silicate as a main component (p. 2, Ln 11-28).
Regarding claim 23, Deetz in view of Park teaches all of the limitations of claim 1 above. Although Deetz in view of Park does not expressly teach the inorganic coating being limited to covering only the entire surface of the magnetic layer, Park teaches that the flame retardant treatment can be applied to the surface of a flammable substrate by a spraying, dipping, or rolling process (p. 1, Ln 30-34; p. 4, Ln 19-20; p. 5, Ln 33-37). Therefore, it would have been obvious to one of ordinary skill in the art to cover as much of the surface of the flammable gypsum-based building material with a magnetic layer as is necessary to impart the desired flame retardant properties, wherein the application of the flame retardant coating to only the surface of the magnetic layer can be precisely controlled via a spraying or rolling process.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Deetz (US 5,843,329, previously cited) and Park (WO 2004/062815, previously cited) as applied to claim 1 above, and further in view of Ohno et al. (US 2011/0097547, cited on IDS).
Regarding claims 2 and 3, Deetz in view of Park teaches all of the limitations of claim 1 above but does not expressly teach a mass per unit area of the inorganic coating. However, in the analogous art of incombustible building materials, Ohno et al. teaches a gypsum building board (Abstract, [0004]) comprising an aqueous coating film formed of a synthetic resin (inorganic coating) and a fireproofing agent (flame retardant material; [0011]-[0013]).
Ohno et al. further teaches a mass per unit area of the inorganic coating being 4 grams per square ‘shaku’ in order to achieve a smooth coated surface [0021]. It is noted that after conversion, the claimed mass per unit area is 1.8 grams per square ‘shaku’ or more (for 20 g/m2 or more), or 2.8 grams per square ‘shaku’ or more (for 30 g/m2 or more), which overlaps with the range disclosed by Ohno et al. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gypsum-based material with a magnetic layer of Deetz in view of Park by adding the inorganic coating at the specified area density as taught by Ohno et al. in order to enable a the gypsum-based material with a magnetic layer to have a smooth coated surface.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deetz (US 5,843,329, previously cited) in view of Park (WO 2004/062815, previously cited) as applied to claim 1 above, and further in view of Fleet (US 2019/0032341, previously cited).
Regarding claim 7, Deetz in view of Park teaches all of the limitations of claim 1 above. Although Deetz teaches that a surface of the gypsum-based building material with a magnetic layer is smooth (col 3, Line 18-23; col 4, Line 14-16), the combination of references does not expressly teach a variation in thickness of the gypsum-based building material with a magnetic layer.
However, in the analogous art of building materials, Fleet teaches a wall panel having a textured outer surface, wherein the average surface roughness (Ra) of the textured surface is between 2 and 12 µm, and wherein the textured surface provides a light scattering effect that helps mask any unevenness in the wall and hide joints between panels ([0022], [0038], [0099]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gypsum-based building material of Deetz in view of Park to have a textured outer surface as taught by Fleet in order to enable the material to mask any unevenness or imperfections in the building material. Furthermore, Fleet teaches a variation in thickness of 2 to 12 µm, which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deetz (US 5,843,329, previously cited) in view of Park (WO 2004/062815, previously cited) as applied to claim 1 above, and further in view of Yahagi et al. (JP 2015-212494, previously cited).
Regarding claim 7, Deetz in view of Park teaches all of the limitations of claim 1 above. Although Deetz teaches that a surface of the gypsum-based building material with a magnetic layer is smooth (col 3, Line 18-23; col 4, Line 14-16), the combination of references does not expressly teach a variation in thickness of the gypsum-based building material with a magnetic layer.
However, in the analogous art of construction materials, Yahagi et al. teaches an architectural decoration sheet comprising a resin film layer provided with a decorative layer on one side, wherein the decorative layer has an average surface roughness (Ra) of 0.5 to 100 µm ([0008], [0064], [0100]). Yahagi et al. further teaches that a surface roughness within the disclosed range imparts an excellent design to the architectural decorative sheet by creating a smooth surface ([0064], [0151]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gypsum-based building material of Deetz in view of Park to specify an average surface roughness in the range taught by Yahagi et al. in order to enable the gypsum-based building material to have an excellent design as a result of the smoothness of the surface. Furthermore, Yahagi et al. teaches a variation in thickness of 0.5 to 100 µm, which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or prima facie case of obviousness is established. See MPEP 2144.05(I).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Deetz (US 5,843,329, previously cited) in view of Park (WO 2004/062815, previously cited) as applied to claim 1 above, and further in view of Ohno et al. (US 2011/0097547, cited on IDS) and as evidenced by Helmenstine (“What Is Water Glass?”, https://sciencenotes.org/water-glass-water-glass-sodium-silicate-facts/, previously cited) and Suzuki (JP 2006-049354, previously cited).
Regarding claim 9, Deetz in view of Park teaches all of the limitations of claim 1 above, and Deetz further teaches the gypsum-based building material with a magnetic layer, wherein a thickness of the magnetic coating is between 1 and 6 mils, which is equivalent to between 0.025 and 0.15 mm (col 7, Line 9-13; claim 8). For examination purposes, the following quotation from the instant specification is taken to be a definition of the standard of JIS A 6901:
“Meeting the standard of JIS A 6901 (2014) means that the thickness of the gypsum-based material with the magnetic layer belongs to any one of the ranges of 9.5 mm or more and 10.0 mm or less, 12.5 mm or more 13.0 mm or less, 15.0 mm or more 15.5 mm or less, 16.0 mm or more 16.5 mm or less, 18.0 mm or more 18.5 mm or less, and 21.0 mm or more 21.5 mm or less, 25.0 mm or more and 25.5 mm or less” (p. 13, Line 23-30)

Deetz in view of Park is silent to a desired thickness of the inorganic coating However, in the analogous art of incombustible building materials, Ohno et al. teaches a gypsum building board (Abstract, [0004]) comprising an aqueous coating film formed of a synthetic resin (inorganic coating) and a fireproofing agent (flame retardant material; [0011]-[0013]). Ohno et al. further teaches a mass per unit area of the inorganic coating 2 to 109 g/m2. Thus, for a coating amount of 50 g/m2 and with the density of water glass taken to be 2.5 g/m2, as evidenced by Helmenstine, an inorganic water glass coating having a thickness of 0.02 mm can be achieved.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gypsum-based material with a magnetic layer of Deetz in view of Park by setting the area density of the inorganic coating within the above range, as taught by Ohno et al., in order to enable a the gypsum-based material with a magnetic layer to have a smooth coated surface.
A standard thickness of gypsum board is 9.5 mm, as evidenced by Suzuki [0017]. Thus, when applying the magnetic coating of Deetz and the inorganic coating of Park at a coating amount taught by Ohno et al. to a standard gypsum board, the thickness of the resulting gypsum-based building material with a magnetic layer will fall within the range of 9.5 mm to 10.0 mm, therefore meeting the standard of JIS A 6901.


Response to Arguments
Response-Claim Objections
The previous objections to claims 7 and 9 are withdrawn in view of the Applicant’s amendments in the response filed January 25, 2022.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to amended independent claim 1 filed January 25, 2022, see pages 10-11, have been fully considered but they are not persuasive.
With respect to the newly added limitation to claim 1 requiring that the iron powder has an average particle diameter in the range of 20 µm or more and 200 µm or less, the Applicant argues that Deetz does not teach or suggest an average particle diameter of the iron oxide particles that falls within the recited average particle diameter of the iron powder according to claim 1.
This argument is not persuasive. As noted in the prior art rejections above, while it is acknowledged that Deez does not expressly teach an average particle size of its ferromagnetic particles, the reference does teach that the ferromagnetic particles typically have a particle size of about 297 µm or smaller, and that mixtures of different particle sizes can be used to achieve particular surface texture characteristics (col 4, Ln 6-13). Specifically, Deetz teaches that a coarse surface can be obtained by use of particle sizes ranging from 37 µm to 297 µm, while finer particles with sizes as small as 0.1 µm to 10 µm yield smoother surfaces (col 4, Ln 13-35).
In addition to varying surface texture characteristics, Deetz teaches advantages for including both smaller particles and larger particles. Fine particles, e.g. those having a size range of about 0.01 µm to 20 µm, stay in suspension for longer periods, and paints and inks containing fine particles can be roller coated, spray painted, or screen printed without clogging the equipment (col 4, Ln 26-35). Large particles have the advantages of exhibiting stronger magnetism and having a lower cost since less 
In view of the above teachings of Deetz, it would have been obvious to one of ordinary skill in the art to select a suitable particle size distribution of the ferromagnetic particles resulting in an average particle diameter within the claimed range depending on the desired surface texture characteristics, method of application of the magnetic paint, magnetic strength, and cost of the magnetic paint-coated substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA C POWERS/Primary Examiner, Art Unit 1785